Dissenting Opinion by
Judge Craig :
I must respectfully dissent because the gratuitous withdrawal of the workmen’s compensation claim remains unexplained and inexplicable. In view of the seriousness of claimant’s disability as a traumatic quadriplegic, it is hard to accept the idea that claimant would knowingly forego his right to have the course-of-employment issue resolved in the context of the workmen’s compensation proceeding.
The key distinguishing point with respect to Fox v. Workmen’s Compensation Appeal Board, 33 Pa. Commonwealth Ct. 575, 382 A.2d 494 (1978) is that the claimant there received consideration in the form of medical expense payment. Here, with a lifetime of medical expenses being a prospective need, claimant received no consideration whatsoever, the withdrawal *452being unrelated to his automobile insurance settlement.
Respondent’s concern about the possibility of double payment should be allayed. Aside from the fateful claim withdrawal, the insurance settlement did not wipe out the right to exploration of the workmen’s compensation status, and the law guards against duplication of payment.
A remand is warranted, at least to consider evidence which could justify striking off the withdrawal upon principles analogous to those reflected in Pa. R.C.P. No. 229(c), and Caimichelo v. Pinkston, 54 Del. Co. 243, 41 D. & C. 2d 727 (1966). The equitable nature of such an approach is even more appropriate in the remedial context of workmen’s compensation proceedings than it is in an action at law.
Although this court is commendably dedicated to maintaining consistency and logic in its application of precedent and statutes, so that predicability is afforded, some circumstances give rise to needs which should not be bound by the inexorable syllogism. I submit that this is such a case.